Citation Nr: 1543964	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-27 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating for schizophrenia in excess of 50 percent prior to September 10, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel C. Cummings, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a July 2012 videoconference hearing before a Veterans Law Judge (VLJ) who is no longer a member of the Board.  In July 2015 the Board afforded the Veteran an opportunity for another hearing with a Veterans Law Judge who would participate in this decision.  The Veteran did not respond.  Accordingly the Board will proceed with the consideration of his case.

When this case was most recently before the Board in July 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In a November 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's disability evaluation for his schizophrenia to 70 percent effective September 10, 2014.  As the AOJ did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the Veteran's claim for an increased evaluation, he asserted that his service-connected schizophrenia has rendered him unemployable.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  These records were reviewed in connection with the decision below.


FINDINGS OF FACT

1.  For the period prior to September 10, 2014, the Veteran's schizophrenia was manifested by symptoms such as suspiciousness, impairment of short and long-term memory, difficulty in establishing and maintaining effective relationships, disorientation to time or place, and paranoia, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.
 
2.  For the period from September 10, 2014, the Veteran's schizophrenia is manifested by symptoms such as mild memory loss; speech intermittently illogical, obscure, or irrelevant; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike settings, resulting in occupational and social impairment, with deficiencies in most areas, but less than total occupational and social impairment. 

3.  With resolution of the benefit of the doubt in the Veteran's favor, the service-connected schizophrenia renders him incapable of substantially gainful employment from September 10, 2014.


CONCLUSIONS OF LAW
 
1.  For the period prior to September 10, 2014, the criteria for a disability rating in excess of 50 percent for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9203 (2015).
 
2.  For the period beginning September 10, 2014, the criteria for a disability rating in excess of 70 percent for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9203 (2015).

3.  The criteria are met for a TDIU effective from September 10, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Remand

As noted in the Introduction, the Board previously remanded this claim in July 2014.  The Board's Remand instructed the AOJ to: (1) obtain the Veteran's updated treatment records; (2) schedule the Veteran for a VA psychiatric examination; and (3) readjudicate the claim.

VA took appropriate steps to obtain updated VA treatment records and associated them with the file.  The Veteran was afforded a September 2014 VA psychiatric examination.  The AOJ readjudicated the claim in a December 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the rating decision on appeal, a March 2011 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected schizophrenia.  Moreover, as the claim for an increased rating is denied, no effective matter will be at issue and, so, there is no prejudice to the Veteran.  Dingess, 19 Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, because the full benefit sought on appeal in regards to a TDIU are being granted by this Board decision, no further notice or assistance to the Veteran is required in regards to this issue.  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, and pertinent post-service treatment records have been obtained and associated with the record.  VA examinations for the Veteran's schizophrenia were afforded in March 2011 and September 2014.  As such, the Board finds that VA's duty to assist in terms of providing appropriate examinations on the issue of increased rating for service-connected schizophrenia is satisfied.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, the examinations, along with the other evidence of record, including the Veteran's lay statements and treatment records, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

As noted above, the Veteran was also afforded a videoconference hearing during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the former VLJ fully explained the issue on appeal during the hearing, and the discussion lead to the subsequent remand for a VA examination.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



III. Increased Rating for Schizophrenia

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2015).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran's schizophrenia has been rated 100 percent disabling from December 17, 1984, 50 percent disabling from January 1, 1998, and 70 percent disabling from September 10, 2014.  

The Veteran filed his claim in January 2011 seeking an increased rating.  As such, the Board will focus on the disability level of his schizophrenia from one year immediately preceding the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)  (stating that in assessing the present level of disability, the relevant temporal focus is from one year immediately preceding the filing of the increased-rating claim).

Psychiatric disabilities are evaluated pursuant to the General Rating Formula for Mental Disorders.  Therefore, regardless of whether the Veteran's psychiatric disability is classified under Diagnostic Code 9203 or another mental disorders diagnostic code, his disability will be rated under the General Rating Formula under 38 C.F.R. § 4.130.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9203 (2015).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Factual Background 

Private treatment records in October 2009 showed that the Veteran's discharge was recommended from an outpatient psychiatric program.  It was noted that he was in continued receipt and compliance with his medication; this was given credit for a successful move to higher levels of independence in his community living.  Medication in combination with environmental factors (marriage and successful employment) also contributed to continued stability.  The Veteran demonstrated steady success in all major areas of his life.  The Veteran steadily demonstrated his ability to function independently in the community.  The examiner assigned a GAF score of 79.

In response to his claim for an increased rating, the Veteran was afforded a VA examination in March 2011 in which he reported symptoms to include suspiciousness, mild memory loss (such as forgetting names, directions, or recent events), impairment of short and long-term memory (retention of only highly learned material while forgetting to complete tasks), inability to establish and maintain effective relationships, and disorientation to time or place.  The examiner found that the Veteran's level of impairment was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform only during periods of significant stress, or symptoms controlled by medication.  The examiner assigned a GAF score of 58.  The examiner stated that the Veteran's comments were fraught with seeming entitlement and grandiosity.

A VA treatment record in July 2011 showed that he was doing generally well, his family life was stable, and he worked regularly every day and liked the job and his coworkers.  He was also planning a trip to visit family.  There was no suicidality, violence, irritability, lethality, and no evidence of any active psychotic symptoms.  Physical examination showed that he was alert, well oriented, and his mood was euthymic.  His affect was bright and congruent to his mood.  Thought processes were organized and thought content was very focused without any depressive themes.  There was no evidence of any hallucinations, paranoia, or voices.  The Veteran was cognitively intact and goal-oriented.  His GAF score was 50.  

The Board notes that additional VA treatment records showed GAF scores ranging from 39 to 58.

The Veteran testified in July 2012 that his medication worked pretty good, but he was going through some financial changes with his job, and it kind of aggravated his schizophrenia.

VA treatment records in July 2013 showed that the Veteran was very pleasant and had a sense of humor as he was trying to crack jokes with the examiner.  He reported that he was doing well and denied any significant depression.  He did not have psychotic symptoms.  He was taking his medication faithfully without side effect.  The examiner assigned a GAF score of 48.

VA treatment records in January 2014 showed that the Veteran lost his job due to cut backs.   

VA treatment records in June 2014 showed that the Veteran received the incorrect dosage of medication, and his spouse reported sleep disturbances, that he appeared to be having hallucinations, and had been verbally abusive to her but was not physically aggressive.  The Veteran was not eating, was losing weight and was punching in walls.  It was noted that the Veteran had pressured speech, was jovial and smiling, and was a little hypomanic.  The police were also called to his home due to his behavior.

VA treatment records in August 2014 showed that the Veteran reported doing pretty good.  He had some occasional paranoia but otherwise denied any hallucinations.  He was casually dressed with good hygiene, cooperative, with no psychomotor agitation or retardation.  His speech had a normal rate and volume.  His mood and affect were "okay", congruent, and reactive.  His thought processes were goal-directed, associations were intact, and thought content had mild paranoid ideation about others.  He denied suicidal or homicidal ideation and auditory or visual hallucinations.  Judgement, insight, and impulse control were good.  Memory was grossly intact.  The examiner stated, "I do feel patient is 100 percent disabled from his mental illness.  When his dose of Clozaril was briefly lowered, he had significant psychotic episode and narrowly avoided hospitalization.  On the medication, his symptoms remain under control.  However, he continues to have some underlying paranoia and is distrustful of people he doesn't know very well.  I don't think he could be productive in a work environment."

In response to the Board's remand, the Veteran was afforded a VA examination in September 2014 in which he reported moving to an apartment with his wife and being laid off after five years.  Symptoms were reported to include mild memory loss (such as forgetting names, directions or recent events); speech intermittently illogical, obscure, or irrelevant; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike settings; and an inability to establish and maintain effective relationships.  Behavioral observations included that the Veteran was very relaxed and self-assured; the examiner stated that it was clear that he was denying substantial psychiatric problems that he experienced, and as a result, was unwittingly arguing against his goal of becoming 100 percent service-connected.  The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

VA treatment records in October 2014 showed that the Veteran reported doing excellent.  He denied any complaints regarding his medication.  He denied any problems with psychotic symptoms, mood, or anxiety.  He noted that he was trying to exercise to stay in shape. 

VA treatment records in April 2015 showed that he was very pleasant, cooperative and denied any depressive mood and suicide ideation.  Mental status examination showed a smiling appearance, limited casually dress with good hygiene and grooming, cooperative with good eye contact,  retardation of psychomotor abnormality, soft and monotone speech, mood congruent, linear thought process, unremarkable thought content, no delusions or auditory or visual hallucinations, and limited insight and judgment. 

The Board notes that the record is also replete with the Veteran's statements regarding the severe treatment he received during service and how, although he was striving at the present time, he should be afforded a 100 percent disability rating.

Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating prior to September 10, 2014, and with a 70 percent disability rating from September 10, 2014.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for higher staged ratings.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203.  Similarly, the lay and medical evidence does not more nearly approximate the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation for any period of the appeal. 

Period prior to September 10, 2014

During this period, the Veteran reported a variety of symptoms, including but not limited to suspiciousness, impairment of short and long-term memory, inability to establish and maintain effective relationships, disorientation to time or place, and paranoia. 

There was no reported suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or neglect of personal appearance and hygiene.

While the Board acknowledges the VA examiner's statement that the Veteran was 100 percent disabled from his mental illness as evident by the events that occurred when he was given an incorrect dosage of medication in June 2014, there has been no further documentation of such an episode, and the symptoms reported during that episode do not meet the criteria for the next higher ratings.  Furthermore, the Veteran has repeatedly reported that he was doing good or excellent both immediately preceding and following the episode.

To this point, the Board notes that the Veteran's spouse reported that she thought he was having hallucinations during this time period in June 2014.  However, the Veteran did not report hallucinations himself and, in fact, denied hallucinations in August 2014.  While it is documented that the Veteran was not eating, losing weight, having pressured speech, punching in walls, and being verbally abusive, these symptoms are not indicative of a disability picture that more approximates the criteria for a higher rating.  

To the extent that the Veteran has reported any form of irritability, impaired judgment, or violence during this time period, there is no indication that these elements have risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

The Board notes that the Veteran has also reported an inability to establish and maintain effective relationships; however, the evidence of record shows that during the entire appeal period he maintained a stable and supportive relationship with his spouse.  Moreover, the Veteran reported during this time period that he was going to visit his family.  While the Veteran's social relationships have no doubt been impaired to some degree by his symptoms of schizophrenia, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

In addition, the record indicates that the Veteran has suffered some mild memory loss; however, there is no indication that this memory loss includes the names of close relatives or the Veteran's own name.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

Furthermore, the Board notes the GAF scores have varied widely during the entire appeal period from 39 to 79.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's disability; however, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of a mental disorder.  To this point, the Board has found the VA examinations and treatment records during this time period to produce a better overall disability picture of the Veteran's schizophrenia. 

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein. Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating during this time period.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a higher rating for schizophrenia, specifically impaired impulse control, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's schizophrenia seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for schizophrenia pursuant to Diagnostic Code 9203 is warranted.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. See 38 C.F.R. § 3.344(a). 

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

Period from September 10, 2014

During this period, the Veteran has reported a variety of symptoms, including but not limited to mild memory loss; speech intermittently illogical, obscure, or irrelevant; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike settings; and an inability to establish and maintain effective relationships. 

The Board finds that there is no evidence that the Veteran has total occupational and social impairment due to his schizophrenia.  While the Board notes that the criteria listed under specific percentage evaluations are not dispositive, there has been no report of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation, or memory loss for names of close relatives, own occupation, or own name.

As such, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He may have deficiencies in most areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating during this time period.  Again, to the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.  

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 70 percent for this time period are not met.  As previously mentioned, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Thus, the Board finds that a rating in excess of 70 percent for schizophrenia pursuant to Diagnostic Code 9203 is not warranted for this time period.

In summary, the Board believes that the 70 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation, as discussed above.

Extra-Schedular Analysis

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the disability of schizophrenia are not in excess of those contemplated by the schedular criteria.  

The criteria for psychiatric disorders are general by definition, and the Veteran's symptoms are not outside the realm of what is contemplated.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein. 

The Board also notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for schizophrenia.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.



IV. TDIU

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more.  Id. 

The Veteran is in receipt of a 70 percent disability evaluation for schizophrenia effective from September 10, 2014, his only service-connected disability.  The schedular threshold for a TDIU has thus been met effective that date.  

TDIU is granted where a Veteran's service connected disability is rated less than total, but prevents him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

The Veteran filed an application for entitlement to a TDIU in January 2015, stating that his paranoia-schizophrenia caused his early retirement.  The Veteran reported that he became too disabled to work in January 2013 and last worked full-time in August 2013 as an "ink filler".

The Veteran was afforded a VA examination in September 2014 in which the examiner stated that it was documented in the record that he seemed to be stable on his current medication; despite this, the Veteran did not appear likely to be able to tolerate a competitive work atmosphere, but he might be able to sustain employment similar to what he had previously.  The examiner stated that the Veteran, however, was chronically compromised in his ability to work, and this was a result of his continuing service-connected mental illness.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for TDIU will be granted on this basis, effective from September 10, 2014.  38 U.S.C.A. § 5107(b) (West 2014); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

The law in this matter does not require a certainty of unemployment due to a service-connected disability, only that the evidence approximates balance.  With resolution of any factual doubt in his favor, his reports of his mental and social functioning have been essentially consistent since the submission of his claim, and it appears that the Veteran would not be able to sustain regular employment due to his service-connected schizophrenia.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).  Given these factors, a TDIU is granted.


ORDER

Entitlement to a disability rating for schizophrenia in excess of 50 percent prior to September 10, 2014, and in excess of 70 percent thereafter is denied.

Entitlement to a TDIU is granted effective from September 10, 2014, subject to the applicable regulatory provisions governing payment of monetary awards.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


